EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of the “Execution Date” set forth in Section 9.20 hereof, by and between Coastal
Hillsborough Partners, L.L.P., a Florida limited liability partnership (the
“Seller”) and SRI/Surgical Express, Inc., f/k/a Sterile Recoveries, Inc., a
Florida corporation (the “Buyer”).

 

For and in consideration of Ten and No/100ths Dollars ($10.00), the purchase
price and the mutual covenants and undertakings herein contained, and for other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

I. SALE AND PURCHASE

 

1.01. Agreement to Sell and Convey. Seller agrees to sell and convey to Buyer,
and Buyer agrees to purchase from Seller, subject to the terms and conditions
hereinafter set forth, all of that certain parcel of land lying and being
situated in Hillsborough County, Florida, and being more particularly described
in Exhibit A attached hereto, together with the following:

 

(a) all buildings and other improvements situated thereon (collectively, the
“Improvements”);

 

(b) all rights in and to all easements, if any, benefiting the land and the
Improvements;

 

(c) all and singular the rights and appurtenances pertaining thereto including,
but not limited to, any right, title, and interest of Seller in and to adjacent
streets, roads, alleys, appurtenances, easements, rights-of-way and air,
mineral, and development rights to the extent that such right, title, and
interest exist;

 

(d) all personal property, to the extent the same may be owned by Seller and
subject to the terms of Section 3.02(e) hereof, which is used in the operation
of the Improvements and located thereon to the extent that any exist including,
but not limited to, all HVAC equipment, burglar alarms, signage, and lighting
systems (collectively, the “Personal Property”); and

 

(e) such other rights, interests, and properties as may be specified in this
Agreement to be sold, transferred, assigned, or conveyed by Seller to Buyer.

 

The parcel of land described in Exhibit A, together with the Improvements,
rights, interests, and other properties described above, are collectively
hereinafter referred to as the “Property.”

 

1.02. Intentionally Deleted.

 

1.03. Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Buyer to Seller at Closing shall be the sum of Five Million Three Hundred
Thousand and No/100ths Dollars ($5,300,000.00). The entire Purchase Price shall
be payable at Closing in cash, in the form of a cashier’s check or by
wire-transfer of readily available funds, subject to Closing adjustments as
hereinafter set forth.



--------------------------------------------------------------------------------

1.04. Closing Date. The consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place in Tampa, Florida, at 10:00 A.M. in
the offices of the Hill, Ward and Henderson, P.A. on December 13, 2005, or at
such other place and time as Buyer and Seller mutually agree to in writing. The
closing of Buyer’s purchase of the Property is herein sometimes referred to as
the “Closing”, and the actual date of the Closing is herein sometimes referred
to as the “Closing Date”.

 

1.05. Environmental Inspection. Seller acknowledges that Buyer is currently
performing an environmental inspection of the Property, and, in the event, prior
to Closing, such inspection reveals a violation of any federal, state, or local
law, ordinance, or regulation relating to industrial hygiene or to the
environmental conditions on, under, or about the Property including, but not
limited to, soil and groundwater conditions, Buyer may declare this Agreement
terminated by delivery of written notice thereof to Seller.

 

II. TITLE REQUIREMENTS, SURVEY AND PERMITTED EXCEPTIONS

 

2.01. Title Evidence. Within fifteen (15) days from the Execution Date, Buyer,
at Buyer’s sole cost and expense, shall obtain an ALTA Owner’s Policy Form
B-1970 (Rev. 10-17-70 and 10-17-84) commitment for title insurance covering the
Property and issued by a title insurance underwriter selected by Buyer (the
“Title Company”), which commitment (the “Title Commitment”) shall agree to issue
to Buyer, upon the Closing, a title insurance policy insuring the Property
without exception for any matters other than the Permitted Exceptions as
hereinafter set forth in Section 2.04, together with any promulgated
endorsements as may be requested by Buyer (in the event such policy cannot be
delivered by the Title Company, Section 2.03 hereof shall apply). Legible copies
of all documents referred to as exceptions to title in the Title Commitment
shall be delivered to Buyer at the time the Title Commitment is delivered.

 

2.02. Survey. Buyer may, at Buyer’s option, obtain a new survey of the Property
(the “Survey”). The cost and expense of the Survey shall be paid by Buyer.

 

Prior to the Closing, Buyer may elect to have the Survey recertified in order to
cause the certification date to be closer to the Closing Date, and any
subsequent change to the Property that may appear in the recertified Survey,
other than the certificate date, shall be subject to the curative terms and
provisions of Section 2.03 hereof

 

2.03. Cure of Title Defects. Buyer shall notify Seller within fifteen (15) days
after receipt of both (A) the Title Commitment (together with copies of any and
all exceptions noted therein) and (B) the Survey if, in Buyer’s reasonable
opinion, the Title Commitment and/or the Survey discloses any matters adversely
affecting the Property (the “Objections”). In the event Buyer notifies Seller of
any Objections, Seller, within five (5) days after receiving the Objections from
Buyer, must notify Buyer in writing that either (i) it will use good faith
efforts to cure the Objections to the satisfaction of Buyer, and Seller shall
have a reasonable period of time, not to exceed sixty (60) days (the “Curative
Period”), within which to do so, or (ii) it is unwilling to cure the Objections.
In the event Seller elects to cure the Objections but, upon the expiration of
the Curative Period, Seller shall have been unable to cure the Objections as
aforesaid, Buyer may, at its election, either (i) elect to proceed with the
Closing without abatement or reduction of the Purchase Price, or (ii) cancel
this Agreement whereupon this Agreement shall be deemed terminated and each of
the parties shall be relieved of all further obligations hereunder. Buyer’s
election to either proceed with Closing or to terminate this Agreement shall be
made by written notice to Seller given no later than ten (10) days subsequent to
the expiration of the Curative

 

- 2 -



--------------------------------------------------------------------------------

Period. In the event Seller notifies Buyer of its unwillingness to cure the
Objections, Buyer, by written notice to Seller given no later than ten (10) days
after receipt of Seller’s notification, may either (i) elect to proceed with the
Closing without abatement or reduction of the Purchase Price or (ii) cancel this
Agreement whereupon this Agreement shall be deemed terminated and each of the
parties shall be relieved of all further obligations hereunder.

 

Within two (2) business days prior to Closing, Buyer shall at its option update
the Title Commitment (the “Updated Title Commitment”). If the Updated Title
Commitment reflects any new exceptions to the title other than those reflected
on the initial Title Commitment, Buyer shall notify Seller of any such
exceptions which are unacceptable to Buyer, and the provisions of the preceding
paragraph shall be applicable.

 

2.04. Permitted Exceptions. The Property shall be conveyed to Buyer subject to
no liens, charges, encumbrances, easements, restrictions, exceptions or
reservations of any kind or character other than (i) ad valorem taxes and
assessments not yet due and payable for the year of Closing and subsequent
years, (ii) zoning ordinances and other governmental rules, regulations and laws
effecting the property and (iii) such other matters as may be approved in
writing by Buyer or title objections waived by Buyer pursuant to Section 2.03
hereof (collectively, the “Permitted Exceptions”). Insofar as any matters which
may be reflected by the Survey are concerned, Buyer expressly acknowledges that,
to the extent that it accepts any such matters pursuant to Section 2.03 hereof,
they may be noted with specificity on the final title insurance policy which is
issued pursuant to the Title Commitment, and Buyer further agrees that, to the
extent that any such matters are specifically noted as aforesaid, Seller’s Deed,
as referenced below, may contain a general exception for “matters of survey”.

 

III. PROVISIONS WITH RESPECT TO CLOSING

 

3.01. Possession. Full and exclusive possession of the Property shall be
delivered by Seller to Buyer on the Closing Date.

 

3.02. Seller’s Obligations at Closing. At the Closing, Seller shall do the
following:

 

(a) Execute, acknowledge, and deliver to Buyer a special warranty deed (the
“Deed”) conveying good, insurable, and marketable title to the Property to Buyer
subject only to the Permitted Exceptions, which Deed shall be in statutory form
for recording;

 

(b) Execute and deliver to Buyer and the Title Company a construction lien and
possession affidavit in sufficient form and substance so as to allow the Title
Company to remove the construction lien exception and parties-in-possession
exception from the title policy and a warranty, indemnification, and hold
harmless agreement against any and all claims, liens, or encumbrances on account
of any of the same;

 

(c) Execute and deliver to Buyer an affidavit (with warranty and indemnity
required to insure the gap at Closing) that there have been no changes in the
condition of title from that shown in the title commitment delivered to Buyer
and containing any statements needed for the Title Company to delete all
standard exceptions in the title insurance policy to be delivered to Buyer;

 

(d) Execute and deliver to Buyer an “As Is” bill of sale for any and all
Personal Property being transferred to Buyer, free and clear of all
encumbrances, but without any warranty of title thereto;

 

- 3 -



--------------------------------------------------------------------------------

(e) Execute and deliver to Buyer a closing statement;

 

(f) Furnish a UCC search showing that the Property is free and clear of all
financing statements;

 

(g) Furnish all available keys to any and all doors and/or locks on the Property
that are not already in Buyer’s possession;

 

(h) Execute and deliver instruments satisfactory to Buyer and the Title Company
reflecting the proper power, good standing, and authorization for the sale of
the Property from Seller to Buyer hereunder;

 

(i) Execute and deliver to Buyer and the Title Company a FIRPTA affidavit in
form and substance acceptable to both Buyer and the Title Company;

 

(j) Execute and deliver a mutual release acceptable to both parties pursuant to
that certain Stipulation of the Parties dated October 14, 2005; and

 

(k) Execute and deliver to Buyer all other documents as may be required by this
Agreement.

 

3.03. Buyer’s Obligations at Closing. Contemporaneously with the performance by
Seller of its obligations set forth in Section 3.02 above, Buyer shall:

 

(a) Deliver the Purchase Price to Seller as set forth in Section 1.03;

 

(b) Obtain a “marked up” Title Commitment pursuant to which the Title Company,
within a reasonable period of time after Closing, shall issue the owner’s title
insurance policy described in Section 2.01 hereof insuring fee simple title to
the Property in a face amount equal to the Purchase Price and containing no
exceptions other than the Permitted Exceptions;

 

(c) Execute and deliver to Seller a closing statement;

 

(d) Execute and deliver to Seller that certain mutual release; and

 

(e) Execute and deliver to Seller all other documents as may be required by this
Agreement.

 

3.04. Closing Costs.

 

(a) Seller shall pay only the following costs and expenses in connection with
the Closing:

 

(i) Its costs of document preparation and its attorneys’ fees.

 

(b) Buyer shall pay the following costs and expenses in connection with the
Closing:

 

(i) All documentary stamps in connection with the conveyance of the Property;

 

- 4 -



--------------------------------------------------------------------------------

(ii) The premium payable for the owner’s policy of title insurance and all
attendant title search costs;

 

(iii) Recording fees in connection with those instruments necessary to render
title acceptable to Buyer;

 

(iv) Recording fees in connection with the Deed;

 

(v) The cost of the Survey; and

 

(vi) Its cost of document preparation and its attorneys’ fees.

 

IV. AFFIRMATIVE COVENANTS, WARRANTIES AND REPRESENTATIONS OF SELLER

 

4.01. Covenants, Warranties and Representations. Seller expressly covenants,
warrants, and represents the following matters:

 

(a) Adverse Information. Seller has received no notice of any change
contemplated in any applicable laws, ordinances, zoning, or restrictions, or of
any judicial or administrative action or of any action by adjacent landowners
that would prevent, limit or impede Buyer’s use of the Property. Seller has not
received any notices from any insurance company or by any board of fire
underwriters (or any other body exercising similar functions) of any defects or
inadequacies in the Property or the Improvements that would materially and
adversely affect the insurability of the Property or the Improvements or the
premiums for the insurance on the Property or requesting the performance of any
repairs, alterations, or other work that has not been complied with.

 

(b) Compliance With Laws. Seller has received no notice of any violation of any
applicable laws, ordinances, regulations, statutes, rules, conditions,
agreements, declarations, or restrictions pertaining to and affecting the
Property.

 

(c) Condemnation. To Seller’s knowledge, there is no pending or threatened
condemnation or similar proceeding affecting the Property or any portion
thereof.

 

(d) Authorization.

 

(i) Seller (a) is a limited liability partnership duly organized, validly
existing, and in good standing under the laws of the State of Florida, (b) has
the power and authority to carry on its business as now conducted, and (c) has
the power and authority to execute and deliver this Agreement, the deed, and all
other instruments to be executed and delivered by Seller in connection herewith
and therewith, and to perform all of its obligations hereunder.

 

(ii) The execution and delivery by Seller of this Agreement and the performance
by Seller of its obligations hereunder (a) have been duly authorized by all
requisite partnership action, (b) will not violate or be in conflict with any of
the terms, conditions, or provisions of Seller’s partnership agreement, or any
law, order, rule, regulation, ordinance, code, or decree of any court or
governmental authority, (c) will not result in a breach of or constitute (with
or without the giving of notice or the passage of time, or both) a default under
any indenture, agreement, or other instrument to which Seller is a party or by
which Seller or any of its properties or assets may be bound, and (d) will not
result in the creation or imposition of any lien, charge, or encumbrance of any
nature whatsoever upon Buyer or the Property.

 

- 5 -



--------------------------------------------------------------------------------

(iii) No consent, approval, or authorization of or registration, declaration, or
filing with any governmental authority is required in connection with the valid
execution of this Agreement or the performance of any of the transactions
required or contemplated hereby or, if required, such consent, approval,
authorization, or registration, declaration, or filing has been or shall have
been obtained prior to the Closing Date.

 

(e) Rights of Acquisition. No other person, firm, corporation, or other entity
has any right or option to acquire the Property or any portion thereof or any
interest therein. Further, Seller shall deal exclusively with Buyer regarding
the acquisition of the Property and shall neither negotiate for, nor enter into,
a “back-up” contract for the Property with any other party during the term of
this Agreement.

 

(f) Parties in Possession. There are no parties in possession of any part of the
Property, whether as lessees, tenants at sufferance, trespassers or otherwise,
except for Buyer pursuant to that certain Net Net Net Single Tenant Building
Lease by and between Seller as landlord and Buyer as tenant dated February 25,
2000 (the “Lease”).

 

(g) Litigation. There are no legal actions, suits, or other legal or
administrative proceedings, pending or threatened, against the Property, or
against Seller and affecting the Property or against any third party known to
Seller affecting the Property, and Seller is not aware of any facts that might
result in any such action, suit or other proceedings, other than the that
certain litigation between the parties hereto (Case No. 04 04193, Division H, in
the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough
County, Florida), which the parties acknowledge was settled pursuant to that
certain Stipulation of the Parties dated as of October 14, 2005.

 

(h) No Service Contracts. There are no employment contracts, service contracts,
maintenance contracts, equipment contracts or operating agreements in existence
to which Seller is a party with respect to the Property.

 

4.02. Disclosures. The foregoing covenants, representations, and warranties are
true and are in full force and effect and binding on Seller, as of the date
hereof and shall be in full force and effect and deemed to have been
automatically reaffirmed and restated by Seller in their entirety as of the date
and time of Closing except for any changes in any foregoing representation or
any breach of a foregoing warranty or agreement that occurs and is disclosed by
Seller to Buyer expressly and in writing at any time and from time to time prior
to Closing promptly upon their occurrence (the “Disclosures”), which Disclosures
shall thereafter be updated by Seller to the date of Closing. Any Disclosure
shall be in writing and shall be delivered in accordance with Section 9.02
below. If any change in any foregoing representation or any breach of a
foregoing warranty or agreement occurs, and Seller does not cure all such
changes and breaches prior to Closing, then notwithstanding anything herein to
the contrary, Buyer may either (i) close and consummate the transaction
contemplated by this Agreement; or (ii) terminate this Agreement by notice to
Seller, and thereafter the parties hereto shall have no further rights or
obligations hereunder whatsoever except for such rights or obligations that, by
the express terms hereof, survive any termination of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

V. RISK OF LOSS

 

5.01. Risk of Loss by Casualty. The risk of loss or damage to the Property by
fire, casualty, or otherwise (except condemnation, which is provided for in
Section 5.02 hereof), prior to Closing, is governed by the terms of the Lease,
which shall remain in full force and effect until Closing hereunder.

 

5.02. Risk of Loss by Condemnation. All risk of condemnation of the Property or
any Improvements thereon, and the loss therefrom, prior to the Closing is
assumed by Seller. In the event of condemnation, Buyer may, at its option, elect
to terminate this Agreement and this Agreement shall thereafter be null and
void, or Buyer may elect to close the transaction in which case it shall be
entitled to all condemnation proceeds.

 

VI. PROVISION WITH RESPECT TO FAILURE OF TITLE AND DEFAULT

 

6.01. Default by Seller. In the event Seller fails to comply with any of its
obligations or conditions hereunder, Buyer shall have the right to cancel this
Agreement or seek the specific performance of this Agreement. The foregoing
shall be Buyer’s sole and exclusive remedies in the event of a default by Seller
hereunder, provided, however, notwithstanding anything in this Section 6.01 or
in this Agreement to the contrary, the foregoing provisions of this Section
shall not limit Buyer’s right to seek damages against Seller and avail itself of
all remedies afforded to it by law or in equity in the event of: (a) an
intentional breach or intentional misrepresentation by Seller of the
representations, covenants and warranties made by Seller in this Agreement, or
(b) a willful and bad faith refusal by Seller to close the transaction
contemplated by this Agreement in strict accordance with the terms and
conditions hereof.

 

6.02. Default by Buyer. In the event Buyer should fail to consummate the
transaction contemplated herein for any reason except for any permissible
reasons set forth herein or Seller’s default, Seller may, as its sole and
exclusive remedies hereunder, either: either: (a) terminate this Agreement, in
which case the Lease shall remain in full force and effect, or (b) seek specific
performance of this Agreement.

 

6.03. Attorneys’ Fees and Costs. In the event of any litigation between the
parties arising out of this Agreement or the collection of any funds due Buyer
or Seller pursuant to this Agreement, the prevailing party shall be entitled to
recover all costs incurred, including, without limitation, reasonable attorneys’
and paralegals’ fees and costs, whether such fees and costs are incurred at
trial, on appeal, or in any bankruptcy or post-judgment proceedings. The
provisions of this Section 6.03 shall survive the Closing. The terms of this
Section 6.03 shall apply only to litigation related to the rights and
obligations of the parties under this Agreement and to no other existing or
potential litigation between the parties.

 

VII. BROKERAGE COMMISSIONS

 

7.01. Broker. Seller and Buyer warrant each to the other that they have not
dealt with any real estate broker or salesperson with regard to this
transaction. Buyer agrees to indemnify and hold Seller harmless from any and all
commissions claimed by any broker or third party, arising by virtue of this
transaction whose commissions might legally arise from acts of Buyer. Seller
agrees to indemnify and hold Buyer harmless from any and all commissions claimed
by any broker or third party arising by virtue of this transaction whose
commissions might legally arise from acts of Seller.

 

- 7 -



--------------------------------------------------------------------------------

VIII. ESCROW

 

8.01. Intentionally deleted.

 

IX. OTHER CONTRACTUAL PROVISIONS

 

9.01. Assignment. This Agreement may be assigned by Buyer to any affiliate of
Buyer without the prior written consent of Seller. At Seller’s option and at no
expense to Buyer, Seller may assign its interest and close the transaction
contemplated hereby so as to qualify as a “like kind exchange” for purposes of
§1031 of the Internal Revenue Code. Buyer shall cooperate to effectuate such an
exchange, provided, however, Buyer shall not be required to take title to any
real property other than the Property.

 

9.02. Notices. All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be (notwithstanding lack of actual receipt by the addressee) (i) upon hand
delivery, (ii) three (3) business days after having been deposited in the United
States mail, certified or registered, return receipt requested, sufficient
postage affixed and prepaid, (iii) one (1) business day after having been
deposited with an expedited, overnight courier service (such as by way of
example but not limitation, U.S. Express Mail, Federal Express or Airborne), or
(iv) upon delivery of a facsimile transmission which is confirmed on the
sender’s facsimile machine as having been sent to the recipient at the proper
telecopy number, addressed to the party to whom notice is intended to be given
at the address set forth below:

 

    Buyer:    SRI/Surgical Express, Inc.          12425 Race Track Road         
Tampa, Florida 33626          Attn:          Telephone Wallace D. Ruiz No.:
(813) 891-9550          Telecopy No.: (813) 818-9076     With a copy to:   
Thomas N. Henderson III, Esq.          Hill, Ward & Henderson, P.A.         
3700 Bank of America Plaza          101 East Kennedy Boulevard          Tampa,
Florida 33602          Telephone No.: (813) 221-3900          Telecopy No.:
(813) 221-2900     Seller:    Coastal Hillsborough Partners, L.L.P.         
3248 Masters Drive          Clearwater, Florida 33761          Telephone No.:
(727)                              Telecopy No.: (727)                          
     Attn: Joel Traub     With a copy to:    Johnson, Pope, Bokor, Ruppel &
Burns, LLP          911 Chestnut Street          Clearwater, FL 33756         
Telephone No.: (727) 461-1818          Telecopy No.: (727) 441-8617         
Attn: Troy J. Perdue, Esq.

 

- 8 -



--------------------------------------------------------------------------------

The failure by any party to deliver a courtesy copy as referenced above shall
not constitute a default under the terms of this Agreement nor shall it create a
defect in any notice which is otherwise properly given. Furthermore, it is
agreed that, if any party hereto is represented by legal counsel, such legal
counsel is authorized to deliver written notice directly to the other party on
behalf of his or her client, and the same shall be deemed proper notice
hereunder if delivered in the manner hereinabove specified.

 

Any party hereto may, at any time by giving ten (10) days written notice to the
other party hereto, designate any other address in substitution of the foregoing
address to which such notice shall be given and other parties to whom copies of
all notices hereunder shall be sent.

 

9.03. Entire Agreement. This Agreement embodies and constitutes the entire
understanding among the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged, or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in such instrument.

 

9.04. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. Any litigation between Buyer
and Seller shall be commenced in a court of competent jurisdiction in
Hillsborough County, Florida, and both Buyer and Seller waive venue outside such
county.

 

9.05. Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

9.06. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their heirs, personal representatives,
successors and assigns.

 

9.07. Interpretation. Whenever the context hereof shall so require, the singular
shall include the plural, the male gender shall include the female gender and
neuter and vice versa. The titles of paragraphs, sections and subsections herein
have been inserted as a matter of convenience of reference only and shall not
control or affect the meaning or construction of any of the terms or provisions
herein.

 

9.08. Severability. In case any one or more of the provisions contained in the
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect or as applied to any circumstances, such invalidity, illegality
or unenforceability shall not affect any other provision hereof or the effect
thereof as otherwise applied, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

9.09. Time. Should any period of time specified herein end on a Saturday, Sunday
or national banking holiday, the period of time shall automatically be extended
to 5:00 P.M. of the next full business day. For purposes of this Agreement, a
“business day” as used herein shall mean any day which is not a Saturday, Sunday
or a national banking holiday.

 

Whenever this Agreement makes reference to a time period which begins on or
lasts for a time “from”, “following” or “after” a certain date, it is expressly
understood and agreed that the words “from”, “following” and “after” do not
imply or impute the word “including” so that no such time frames shall include
such date.

 

- 9 -



--------------------------------------------------------------------------------

9.10. No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

 

9.11. United States Treasury Regulations - Foreign Corporations. Seller
represents to Buyer that Seller is not a “foreign person,” as such term is
defined in Section 1.897-1(k), United States Treasury Regulations, and that,
accordingly, the transactions contemplated in this Agreement are not subject to
the withholding requirements imposed by Section 1445 of the United States
Internal Revenue Code of 1986, as amended (the “Code”). At the Closing, Seller
agrees to execute and deliver to Buyer such certifications as Buyer’s counsel
and Title Company may request in order to insure that Seller and Buyer have
complied with the requirements of Section 1445 of the Code. In the event Seller
fails to execute and deliver the requested certifications, or in the event
Seller otherwise fails to establish that the transaction is not subject to the
withholding requirements of said Section 1445, Buyer is hereby authorized to
deduct and withhold a tax equal to ten percent (10%) of the amount realized by
Seller or such lesser amount which may be established by agreement with the
United States Internal Revenue Service (the “IRS”) and to remit such tax
directly to the IRS.

 

9.12. IRS Reporting Requirements. Seller and Buyer acknowledge and agree that
Section 6045(e) of the Code requires that notice of the sale and purchase of the
Property described in this Agreement be provided to the IRS by preparation of
and filing with the IRS of IRS Form 1099-S; and further, Seller and Buyer agree
to furnish and provide to the Title Company any and all information that the
Title Company may require in order for the Title Company to (a) comply with all
instructions to the IRS Form 1099-S in the preparation thereof, and (b) prepare
and timely file with the IRS said IRS Form 1099-S with respect to this
transaction.

 

9.13. Prohibited Transaction. Seller and Buyer each represent and warrant to the
other that it is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by the United States Department of the
Treasury as a “Specially Designated National” or “Blocked Person,” or for or on
behalf of any person, group, entity, or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity, or nation. Each party shall
indemnify the other against any claim or loss resulting from an asserted
inaccuracy in its representation of the statement set forth in the preceding
sentence and the terms of this Section shall survive Closing.

 

9.14. Construction of Terms. This Agreement shall not be construed more strictly
against one party than against the other by virtue of the fact that initial
drafts may have been prepared by legal counsel for one of the parties, it being
recognized that this Agreement and any related instruments are the product of
extensive negotiations between the parties hereto and that both parties hereto
have contributed substantially and materially to the final preparation of this
Agreement.

 

- 10 -



--------------------------------------------------------------------------------

9.15. Jury Trial Waiver. Seller and Buyer each knowingly, voluntarily and
intentionally waive any right to which either of them may have to a trial by
jury with respect to any litigation or legal proceeding based upon or arising
directly, indirectly or otherwise in connection with, out of, related to or from
this Agreement including, by way of example but not limitation, any course of
conduct, course of dealings, verbal or written statements or acts or omissions
of either party which in any way relate to this Agreement. Furthermore, Seller
and Buyer agree that they will not seek to consolidate any such action in which
a jury trial has been waived with any other action in which a jury trial cannot
or has not been waived.

 

9.16. Execution of Documents. Each party covenants and agrees that it will at
any time and from time to time do such acts and execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such documents as
may be reasonably requested by the parties or the title insurance company
issuing the Title Commitment or that may be necessary to carry out fully and
effectuate the transaction herein contemplated and to convey good and insurable
title to the Property.

 

9.17. Survival. Notwithstanding any references contained in this Agreement to
the effect that, upon a termination of this Agreement, this Agreement shall be
null and void and that the parties hereto shall thereafter have no further
rights or obligations hereunder, and unless a specific representation and/or
warranty is specifically stated to expire within a certain period of time in
which event any such specific limitation shall control, all agreements on the
part of one party to indemnify the other party shall survive any such
termination of this Agreement and shall be continuing obligations after such
termination hereof. Furthermore, the provisions of all sections of this
Agreement (including, but not limited to any and all representations and
warranties set forth herein) that, from their sense and context are intended to
survive the Closing or termination of this Agreement in order for them to be
effectual and have the meaning intended by the parties, shall so survive and
shall not be merged in to the deed of conveyance or any other Closing document
from Seller to Buyer at Closing, irregardless of whether a specific provision to
this effect has heretofore been incorporated into this Agreement.

 

9.18. Radon Gas. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

9.19. Counterpart Execution and Facsimiles. This Agreement may be executed in
any number of counterparts, each of which, when executed and delivered, shall
constitute an original, and such counterparts together shall constitute one and
the same instrument. Signature and acknowledgment pages, if any, may be detached
from the counterparts and attached to a single copy of this document to
physically form one document. Facsimile copies of this Agreement and the
signatures thereon shall have the same force and effect as if the same were
original documents.

 

9.20. Execution Date. The “Execution Date” of this Agreement shall be the date
on which the last of Seller and Buyer shall sign the same.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.

THE EXECUTION PAGE FOLLOWS ON THE NEXT SUCCEEDING PAGE]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

WITNESSES:    SELLER:     

COASTAL HILLSBOROUGH PARTNERS,

L.L.P., a Florida limited liability partnership

/S/ ROBYN A. MOEHRING

--------------------------------------------------------------------------------

   By:  

/S/ JOEL TRAUB

--------------------------------------------------------------------------------

Printed Name: Robyn A. Moehring    Name:   Joel Traub      Title:   Partner

/S/ TROY PERDUE

--------------------------------------------------------------------------------

         Printed Name: Troy Perdue    Dated: December 12, 2005 WITNESSES:   
BUYER:     

SRI/SURGICAL EXPRESS, INC., f/k/a

Sterile Recoveries, Inc., a Florida corporation

/S/ TARA KOCH

--------------------------------------------------------------------------------

   By:  

/S/ WALLACE D. RUIZ

--------------------------------------------------------------------------------

Printed Name: Tara Koch        Wallace D. Ruiz, Senior Vice President         
and Chief Financial Officer

/S/ DENSE SKILLMAN

--------------------------------------------------------------------------------

         Printed Name: Denise Skillman    Dated: December 13, 2005

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

A portion of Section 7, Township 28 South, Range 17 East, Hillsborough County,
Florida, being further described as follows:

 

From the South 1/4 corner of Section 7, Township 28 South, Range 17 East,
Hillsborough County, Florida, thence N 01 degrees 22’ 47” W, 1360.45 feet to the
centerline of a 200 foot Tampa Electric Company easement; thence S 88 degrees
56’ 37” W along said centerline, a distance of 382.04 feet; thence N 09 degrees
51’ 42” E, 924.18 feet to the Point of Beginning; thence continue N 09 degrees
51’ 42” E, 396.01 feet to the Southerly right-of-way line of Race Tract Road
(also known as Tampa Shores Road, being a 66 foot right-of-way); thence N 47
degrees 27’ 31” E, 573.00 feet along said Southerly right-of-way line of Race
Track Road; thence S 09 degrees 52’ 42” W, 850.01 feet; :thence N 80 degrees 08’
18” W, 349.59 feet to the Point of Beginning.

 

LESS AND EXCEPT that portion thereof conveyed to Hillsborough County by virtue
of Warranty Deed recorded in Official Records Book 11096, Page 1778.